DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A one-part liquid resin composition comprising a 2-methylene-1,3-dicarbonyl compound and an initiator, wherein the 2-methylene-1,3-dicarbonyl compound is a compound comprising a structural unit represented by formula (I) below:


    PNG
    media_image1.png
    62
    118
    media_image1.png
    Greyscale
 (I)
and having a molecular weight of 180 to 10,000; and wherein the initiator comprises a basic substance having a pKa of 8 or greater,” as recited in claim 1.
Claims 2-12 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claims 13, 14, 15 and 16 are also allowed as being linking claim to the allowed independent base claim.


Malofsky et al. (US 9,752,059) also disclose formation of adhesive material using polymerizable monomer such as, 

    PNG
    media_image2.png
    99
    158
    media_image2.png
    Greyscale

However, Malofsky et al. do not disclose that aforementioned allowable limitation of claim 1. 
MCBRAYER et al. (WO 2014/085570) disclose resin material that contains polymerizable monomers such as,

    PNG
    media_image3.png
    339
    472
    media_image3.png
    Greyscale

for encapsulating semiconductor devices as under fill.  However, MALOFSKY et al. do not disclose the resin being liquid and the initiator being base material having pKa of 8 or greater. 

 Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as a whole either take alone or in combination.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 28, 2021